[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO TRANSFER TO CIVIL DOCKET
CT Page 4527
The plaintiff, an inmate in the custody of the department of corrections confined at Northern Correctional Institution, Somers, Connecticut brings this action requesting declaratory and injunctive relief and compensatory and punitive damages for alleged violations of his constitutional and civil rights by the respondent in his administration of the named correctional facility and in particular as to the conditions the respondent has imposed upon the petitioner. The writ was entered through the special proceedings docket and has since been handled in the habeas corpus docket, both of which dockets are civil dockets of the Connecticut Superior Court at Hartford.
Inasmuch as the motion requested a remedy already in place, the motion is dismissed.
Corrigan. JTR